Case 6:18-cv-01787-JA-TBS Document 9 Filed 12/14/18 Page 1 of 1 PageID 29




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

 HOPE SCOTT,

                      Plaintiff,

 v.                                                    Case No: 6:18-cv-1787-Orl-28TBS

 CORNERSTONE EDUCATION LOAN
 SERVICES,

                      Defendant.


                                          ORDER
        In light of the Notice of Voluntary Dismissal with Prejudice (Doc. 8), the Clerk of the

 Court is directed to close this case.

        DONE and ORDERED in Orlando, Florida, on December 14, 2018.




 Copies furnished to:
 Counsel of Record
 Unrepresented Parties
